Citation Nr: 1411463	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-41-336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  He had additional periods of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss.  The RO in Indianapolis, Indiana certified this appeal to the Board.

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.  

The Veteran contends that his bilateral hearing loss disability is the result of noise exposure during active service.  In his June 2008 claim, the Veteran argued that he had hearing loss as a result of traumatic noise exposure he incurred as an "ammo chief and loader for 105 howitzers."  In his October 2008 VA hearing examination, the Veteran specifically stated that, although he reported exposure to rifle fire during basic training during his active duty service in the Army, the primary acoustic trauma occurred when he was exposed to artillery fire as a cannon crewman during his National Guard service.  The VA examiner specifically noted that the Veteran "reports his hearing loss came from National Guard, not active duty."

Although the Veteran specifically states his current bilateral hearing loss disability relates to his service in the Indiana Army National Guard, there has been no verification of periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  In December 2008, the Veteran submitted documentation of his service with the 1st Battalion, 163rd Field Artillery Regiment in Evansville, Indiana, from August 1984 to August 2001, which reflects that his primary specialty was "13B10-Cannon Crewmember-850108."  Additionally, he had prior reserve service of 4 years and 6 months.  Therefore, verification of all periods of ACDUTRA or INACDUTRA should be accomplished on remand.  

Moreover, although the record contains several examinations performed in conjunction with the Veteran's National Guard service, it is not clear that any attempt has been made by the RO to obtain the Veteran's full treatment or personnel records from the Army National Guard.  Records submitted by the Veteran in December 2008 reflect that he had more than 20 years of reserve service in the Army National Guard, at least 16 years of which was with the 1st Battalion, 163rd Field Artillery Regiment in Evansville, Indiana.  The RO, then, should take appropriate action to obtain the Veteran's complete records for his National Guard service. 

On remand, another VA audiological examination should also be performed.  The October 2008 VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist noted that the Veteran had normal hearing on enlistment in December 1966, but that his examination upon separation from active duty in September 1968 did not include any audiometric testing.  Further, the audiologist cited the Veteran's National Guard audiometric tests from July 1984, March 1988, October 1988, December 1991, June 1994, and December 1999, all of which reflected bilateral hearing loss to varying degrees.  The audiologist noted the Veteran's reported exposure to artillery noise in the National Guard, along with his reported occupational noise exposure as a factory worker.  Ultimately, the audiologist concluded that she was unable to provide an opinion on the etiology of the Veteran's hearing loss without resort to mere speculation because she lacked audiologic information from the time of the Veteran's separation from active duty in September 1968.  

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as such a conclusion is well-supported by the facts and data of the case.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, it appears that the examiner's opinion only concerned whether the Veteran's current bilateral hearing loss was caused or aggravated by his active duty military service from December 1966 to September 1968.  The examiner, however, was not instructed to, and did not, offer an opinion as to whether the Veteran's National Guard Service caused or aggravated his bilateral hearing loss.  Furthermore, as discussed above, the audiologist based her determination on an incomplete record, without verification of the Veteran's ACDUTRA or INACDUTRA service. 

Therefore, another VA examination must be conducted, and the examiner should specify whether the Veteran's current hearing loss is etiologically related to noise exposure from National Guard service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  If the examiner again determines that an etiological opinion is not possible without resorting to speculation, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.

Finally, the Veteran should also be provided another opportunity to identify any relevant private or VA treatment records pertaining his bilateral hearing loss, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated from September 2009 to the present.

2.  Contact the Veteran and request that he identify the provider name, address, and approximate dates of treatment for any additional treatment records for his hearing loss that he would like VA to obtain.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such record clearly documented.

3.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate source to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in the National Guard.  Provide specific dates for any identified periods and associate this information with the claims file.

4.  Take appropriate action to obtain the Veteran's complete treatment records and personnel records for his National Guard service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's National Guard Unit, or any other appropriate entity.

All records and/or responses received should be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

5.  After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for a VA audiology examination. The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.   

The examination should include any necessary diagnostic testing or evaluation, and the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.

The examiner is requested to render an opinion as to as to whether it is at least as likely as not (i.e. a 50 percent or higher probability) that any currently diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any period of ACDUTRA.  

In providing this opinion, the examiner should note the Veteran's reported acoustic trauma due to his service as a cannon crew member and artillery chief for over 20 years in the Indiana National Guard, as well as his reported occupational noise exposure working in a factory.

The examiner must provide a complete explanation for the opinion reached.  If unable to provide an opinion without resorting to speculation, the examiner must explain why that is the case.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings should be set forth in the examination report.

6.  Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including that each provides an adequate explanation in support of the opinion stated.  If either is deficient in this regard, return the case to the examiner for further review and discussion. 

7.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


